Shapiro, J.
(dissenting). The subject property owned by the intervenor-respondent, Universal Metal Chain Co., Inc. (Universal), consisting of 22.6 acres, is located in a district zoned Laboratory-Office (“ LQ ”). That zoning, as a matter of right, permits the land to be used for public parks, playgrounds, office buildings, laboratories, public utility substations, schools, fire police and community-owned ambulance stations, town garages and municipal parking lots and, by special permit, for light manufacturing.
In granting Universal a special permit to build a factory for the manufacture of metal chains for chandeliers and lamps the Town of Orangetown Zoning Board of Appeals unanimously determined that the granting of the special permit will not adversely affect the character of or the property values in the area, that the petitioners’ witnesses’ testimony was directed to the “ LO ” zoning rather than to the specific application and its effect on the neighborhood, that the main argument against the permit was the possibility that the entire area would become commercial, that the Zoning Board cannot speculate as to possible future applications, that Route 9-W is a commercial highway, that the building would not be visible from the road or ■street and that the uses permitted as of right would be more detrimental to the community than the one under review. Special Term confirmed the Zoning Board’s grant of a special permit, except that it remitted the matter embraced in finding No. 3 to the Zoning Board for further consideration.1
In explaining the different approaches to be used in considering an application for a special permit vis-a-vis an application for a variance, the Court of Appeals in Matter of North Shore Steak House v. Board of Appeals of Inc. Vil. of Thomaston (30 N Y 2d 238, 243-244) said:
“ The denial of the special exception permit, based on factual findings used to support denial of the variance, ignores the fun*420damental difference between a variance and a special exception permit. A variance is an authority to a property owner to use property in a manner forbidden by the ordinance while a special exception allows the property owner to put his property to a use expressly permitted by the ordinance. The inclusion of the permitted use in the ordinance is tantamount to a legislative finding that the permitted use is in harmony with the general sowing plan and will not adversely affect the neighborhood (2 Rathkopf, Law of Zoning and Planning, Ch. 54, pp. 54-3-54-4; Matter of Reed v. Board of Stds. & Appeals, 255 N. Y. 126; Matter of Syosset Holding Corp. v. Schlimm, 4 A D 2d 766; Matter of Bar Harbour Shopping Center v. Andrews, 23 Misc 2d 894). Denial of the permit on the ground that the extension of the parking lot 25 feet into the residential zone is ‘ not * * * in harmony with the general purpose and intent of the zoning plan ’ is, thus, patently inconsistent. (See, generally, 3 Anderson, American Law of Zoning, § 15.13.)
“ The burden of proof on an applicant for a special exception permit is much lighter than that required for a hardship variance (Verona v. West Caldwell, 49 N. J. 274; Anderson, op. cit., supra, § 15.21). It does not require the applicant to show that it has been denied any reasonable use of the property but only that the use is contemplated by the ordinance subject only to ‘ conditions ’ attached to its use to minimise its impact on the surrounding area ” (emphasis supplied, except as to citations). (See, also, to the same effect, Matter of Larkin Co. v. Schwab, 242 N. Y. 330; Matter of Picone v. Commissioner of Licenses of City of N. Y., 241 N. Y. 157; Anderson, Zoning Law & Practice in New York State, § 19.12.)
Thus, once it is established that a proposed use meets the standards specified in the zoning ordinance, the zoning board is required, as a matter of law, to issue a special permit. That is the case here and the conclusion of the majority that “ on this record, Universal did not show that the factory it wishes to erect will not adversely affect the character of the area or that it would in fact be for light manufacturing in harmony with the zoning scheme, thus justifying the issuance of a special permit ” is simply the product of its wish to reach what it evidently considers to be a desirable result.2 This is made manifest when it describes *421the controversy here as not ‘ ‘ the usual conflict between a private owner and a local community vested with primary zoning responsibility” but “ rather * * * ' a conflict between the town, county and State agencies deeply concerned with the broader question of environmental impact upon the area ” and when it states that it is “ in complete agreement with the position taken by the petitioners ” that Universal’s building “ would be a serious blight upon the entire area and, more particularly, that it would, have a destructive impact upon the aesthetic values created by the existence of Palisades Park.”3 4In accepting the petitioners’ contentions, however, the majority has constituted itself an original trier of the facts and completely disregarded its own statement of the law, with which I fully agree, that ‘ * the scope of our review is limited to whether, viewing the record as a whole, the determination of the Zoning Board is supported by substantial evidence.” (See, in this connection, the decision of the Court of Appeals in the Matter of De Rham v. Diamond, 32 N Y 2d 34.)
With that limitation on our review power, how can we justifiably say that there is no substantial evidence in the record to support the grant of a special permit when the members of the Zoning Board, based upon the testimony of Universal’s recognized expert of long experience and its other witnesses, and themselves being familiar with the area, having visited the site on a number of occasions, found that the building to be erected would not be visible from the road or from any existing street or structure, that it would be esthetically well located, that it would be so constructed that any noise generated from within it would be there confined, that the surrounding undeveloped portion of the property will be landscaped or kept in an undisturbed condition, that the proposed future development of the surrounding area is compatible with the proposed use of the subject land and that the uses permitted as of right, under the ((LO ” zoning, would be more detrimental to the community than TJniversaVs proposed use?4
*422With such a-record and with a recognition of our limited power of review, the majority, in substituting its judgment for that of the Zoning Board, is flying in the face of all recognized authority.5 I refuse to fly with it. I therefore dissent and vote to affirm the judgment insofar as appealed from.
Latham, Acting P. J., and Brennan, J., concur with Benjamin, J.; Shapiro, J., dissents and votes to affirm the judgment insofar as appealed from, in an opinion in which Christ, J., concurs.
Judgment of the Supreme Court, Rockland County, dated April 13, 1972, reversed insofar as appealed from, without costs, and respondents’ determination annulled, on the law.

. Special Term said that finding No. 3 “ insofar as it relates to dangerous, injurious, noxious o,r otherwise objectionable smoke, dust, or other forms of air pollution, is not. based on adequate evidence.” I agree with that conclusion.


. The statement in the majority opinion that “ one would be hard pressed to characterize the enterprise in question as light manufacturing ” and that it would constitute “ manufacturing of heavy steel chains ” finds no support in the record. On the contrary, the record is clear that the type of chain to be manufactured is “ small chain, generally used in the decorative type lamps used probably in industry and in the home, and as an accessory towards lamps ” (record, p. 174).


. How this proposed factory, hidden from view, could possibly constitute “ a serious blight upon the entire area ” is difficult for me to understand, in the face of the undisputed facts that in the immediate vicinity of the subject property, and visible to one and all, there is a Chinese restaurant, a miniature golf course and driving range, a gasoline service station, a real estate office and a cemetery and that Route 9-W is a heavily traveled truck highway.


. The effect of a proposed use on the neighborhood is a proper consideration in determining whether a special permit should be granted, but the rationale of the use is to insure that certain- uses will be excluded from areas where they will be harmful (Matter of Young Women’s Hebrew Assn. v. Board of Stds. & Appeals, 266 N. Y. 270, mot. for rearg. den. 266 N. Y. 672, app. dsmd. sub *422nom. Gelkom Realty Corp. v. Young Women’s Hebrew Assn, 296 U. S. 537; Matter of Reed v. Board of Stds. & Appeals, 255 N. Y. 126; Matter of Gordon v. Plonski, 11 A D 2d 693, revd. on other grounds 9 N Y 2d 886) though such an anticipated result will not support a denial of a special permit unless the harm created thereby is greater than that of uses permitted in the district without a special permit (Matter of Long Is. Light. Co. v. Griffin, 279 App. Div. 551, affd. 297 N. Y. 897; Matter of Cantelli v. Town Bd. of Town of Oyster Bay, 28 Misc 2d 126; Anderson, Zoning Law and Practice in New York State, § 19.10).


. It is hornbook law that in the absence of a showing that a zoning board’s decision, aided as it is by a presumption in favor of its correctness, is arbitrary and capricious, its determination should not be disturbed (Matter of North Shore Steak House v. Board of Appeals of Inc. Vil. of Thomaston, 30 N Y 2d 238, supra; Matter of Lemir Realty Corp. v. Larkin, 11 N Y 2d 20; Matter of Dowling Coll. v. Schermerhorn, 35 A D 2d 821, affd. 28 N Y 2d 908; Matter of Agoglia v. Glass, 35 A D 2d 954, affd. 29 N Y 2d 535; Matter of Farrelly v. Town of Ramapo, 35 A D 2d 957, mot. for lv. to app. den. 28 N Y 2d 484; Anderson, Zoning Law and Practice in New York State, § 22.08).